ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-410, concluding that as a matter of final discipline pursuant to Rule l:20-13(e)(l), DAVID A. LEWIS of MORRISTOWN, who was admitted to the bar of this State in 1985, and who has been suspended from practice of law since December 15, 2011, should be suspended from the practice of law for a period of two years based on respondent’s guilty plea in the *516United States District Court for the District of New Jersey to knowingly and willfully subscribing to a false federal income tax return in contravention of 26 U.S.C.A. § 7206(1), conduct that violates RPC 8.4(b) (criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having determined that the term of suspension should be retroactive to December 15, 2011, the date of respondent’s temporary suspension from practice pursuant to Rule l:20-13(b)(l);
And good cause appearing;
It is ORDERED that DAVID A. LEWIS is suspended from the practice of law for a period of two years, retroactive to December 15, 2011, and until the further Order of the Court, and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.